Exhibit 10.37

 

  

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made effective as of December 22, 2015.

 

BETWEEN:


 

RESPONSE BIOMEDICAL CORP. (the “Company”), having an office at 1781 West 75th
Ave., Vancouver, BC, Canada V6P 6P2,

 

AND

DR. BARBARA KINNAIRD, (the “Executive”), having a residence at 15 - 6333
Princess Lane, Richmond, BC, V7E 6T3

 

 

WHEREAS:

 

A.

The Company wishes to promote the Executive in the position of Chief Executive
Officer (“CEO”) and the Executive wishes to accept such promotion; and

 

B.

The Company and the Executive (together the “Parties”) have agreed to set out in
writing these revised terms and conditions of employment.

 

In consideration of the premises and the mutual agreements set forth below and
the payment of a signing bonus in the amount of $1,000, such payment to be
received following the execution of this agreement, the Parties agree as
follows:

 

1.

EMPLOYMENT

 

1.1

Position

 

The Company will continue to employ the Executive, and the Executive will now
serve the Company in the position of CEO on the terms and conditions set out
herein.

 

1.2

Reporting

 

The Executive shall report and be directly responsible to the Board of
Directors.

 

 
 

--------------------------------------------------------------------------------

 

 

1.3

Duties

 

The Executive will perform those business and professional duties normally or
usually associated with the position of CEO, and such other or different duties
as may from time to time be assigned to the Executive by the Company’s Board of
Directors (the “Board”), including managing and administering the day to day
operation of the Company with the following specific duties and
responsibilities:

 

a) 

to provide leadership and vision to manage the Company in the best interests of
its shareholders and other stakeholders;

b)

to conduct ongoing strategic planning and establish long-term goals for the
Company;

c)

to evaluate management systems and operation;

d)

to report to the Board in a timely manner and act as a liaison between
management and the Board;

e) 

to assist the Board with policy development;

f) 

g) 

to train, develop, manage and assess the performance of senior management;

work closely with the Board of directors and the Board’s various committees;

h)

to serve as primary external spokesperson for the Company; and

i)

such other duties and responsibilities suitable to a CEO position as may be
assigned by the Board.

 

The CEO is responsible for meeting the corporate objectives of the Company as
are periodically developed by the Board in consultation with management.

 

The duties and responsibilities set out above do not extend, and are not to be
interpreted as extending, the obligations and liabilities of the officers beyond
those imposed by applicable law and in each case are subject to the Articles of
the Company and applicable law.

 

The Board may make reasonable changes to the Executive’s duties without notice
in accordance with the Company’s business needs, provided that such changes are
consistent with executive-level duties and responsibilities, and any such
changes will not constitute a breach of the terms of employment.

 

1.4

Term

 

The Executive’s promotion to CEO will become effective on May 19, 2015, (the
“Start Date”) and will continue until this Agreement is terminated as provided
herein (the “Term”).

 

1.5

Performance

 

During the employment, the Executive will use her best efforts to:

 

 

(a)

well and faithfully serve the Company;

 

 

(b)

act in, and promote, the best interests of the Company;

 

 

(c)

devote the whole of the Executive’s working time, attention and energies to the
business and affairs of the Company;

 

 

(d)

comply with all terms of this Agreement and any other Agreements entered into
with the Company; and

 

 

(e)

comply with all of the Company’s policies and procedures as amended from time to
time, and all applicable regulatory requirements.

 

 
 

--------------------------------------------------------------------------------

 

 

1.6

Conflict of Interest

 

The Executive will not act in a manner where her private interest conflicts or
could be perceived to conflict with her obligations to the Company. The
Executive acknowledges and agrees that she is not party to any agreement that
could prevent or negatively impact or interfere with the proper and full
performance of her duties under this Agreement. During the Term, the Executive
agrees not to actively engage in any other employment, occupation or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board.

 

2.

COMPENSATION AND BENEFITS

 

2.1

Salary

 

The Company will pay the Executive an annual salary of $350,000.00 (the “Base
Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and will be subject to the usual, applicable
withholdings. The Executive’s salary will be subject to review and adjustments
made based upon the Company’s normal performance review practices provided
however, that the annual salary will not be reduced without the Executive’s
consent.

 

2.2

Short Term Incentive

 

The Executive shall be eligible to participate in any incentive program that is
applicable to executives of the Company, including the Company’s Short-Term
Incentive Plan (“STI Plan”). The Company may make changes to its incentive
programs, including the STI Plan, without notice in accordance with its business
needs and any changes will not constitute a breach of the terms of employment.
The target annual incentive payment for the Executive under the current STI Plan
is forty percent (40%) of Base Salary for the year. This payment is based on the
achievement of both corporate and personal objectives established by the Board
of Directors each year.

 

2.3

Stock Options and Restricted Stock Units

 

On May 19, 2015 and on prior dates the Board has approved various stock options
for Executive that vest under provisions described in those option agreements
and pursuant to the terms, definitions and provisions of the Company's Amended
and Restated 2008 Stock Option Plan (the “Option Plan”) and the stock option
agreement by and between the Executive and the Company (the “Option Agreement”),
both of which documents are incorporated herein by reference, subject to future
amendments from time to time.

 

 
 

--------------------------------------------------------------------------------

 

 

In addition to all grants previously provided to the Executive, the Board of
Directors of the Company will meet in the first quarter of 2016 to consider an
additional grant of equity compensation to the Executive. The granting of any
stock options or restricted stock units at that time shall remain at the
discretion of the Board and shall be subject to the terms and conditions of the
Option Plan and/or the Company’s Restricted Stock Unit Plan.

 

As the value of any grant of stock options will be based on market value and
other factors, the Company makes no representation or guarantee that any grant
of stock options (including the Option) will attain or result in any particular
value or compensation to the Executive and the Company is not liable to the
Executive for any loss or failure to gain from the grant, retention or exercise
of any stock options (including the Option).

 

The Board may grant the Executive further stock options and/or restricted stock
units at its sole discretion subject to the terms and conditions of the Option
Plan and/or the Company’s Restricted Stock Unit Plan.

 

2.4

Group Life and Health Benefits

 

During the term of this Agreement, the Company will make available to the
Executive the insured life and health benefit plans comparable to those provided
to other executives of the Company (the “Benefits”). The terms and conditions of
the Benefits (including eligibility) will be determined by the plans or policies
from time to time established or purchased by the Company. Where any benefit is
provided through an insured plan, the liability of the Company will be limited
to paying its share of the applicable premium. The Company may cancel or make
changes to the Benefits without notice in accordance with its business needs,
and any cancellation or changes will not constitute a breach of the terms of
employment.

 

2.5

Vacation

 

The Executive shall be eligible to earn twenty-five days of paid vacation per
year, prorated for any partial year of employment, in accordance with the
Company’s vacation policy, with the timing and duration of specific vacations to
be mutually and reasonably agreed to by the Parties. The Company recognizes that
the Executive anticipates having 40 vacation days at the end of 2015 which she
may use at her reasonable convenience subject to the responsibilities of her
position. The Executive shall not accrue unused vacation days in excess of 40
days. Effective January 1, 2016, the Executive shall use the minimum vacation
requirements prescribed by the Employment Standards Act each year. Carry over of
any vacation days in excess of the minimums prescribed by the Employment
Standards Act is only permitted if the Executive has less than 40 days of banked
vacation and the Executive may only carry over up to a maximum of 40 total days
of banked time. Any excess unused vacation days shall be forfeited.

 

2.6

Expenses

 

The Company will reimburse the Executive for reasonable travel, entertainment or
other expenses incurred by the Executive in the furtherance of or in connection
with the performance of the Executive's duties under this Agreement, in
accordance with the Company's expense reimbursement policy as in effect from
time to time.

 

 
 

--------------------------------------------------------------------------------

 

 

3.

TERMINATION

 

3.1

Termination without Just Cause

 

The Company may terminate the employment of the Executive without just cause by
providing 24 months’ written notice, or at is sole discretion, immediately
terminating her employment and providing her: (i) pay in lieu of notice equal to
twenty-four (24) months’ Base Salary; and (ii) a prorated incentive payment
based on the last incentive payment made to the Executive. If the Company
chooses to provide the Executive with pay in lieu of notice it shall be payable
in equal monthly instalments over a twenty-four (24) month period following the
date of termination. The notice or payment in lieu of notice required by this
clause will be the total and maximum notice or compensation to which the
Executive is entitled with respect to the termination of employment by the
Company, and the Company will have no further obligations to the Executive with
respect to the termination of employment, including any further compensation,
severance pay or damages of any kind.

 

3.2

Termination for Just Cause

 

Notwithstanding any other provision of this Agreement, the Company may
immediately terminate the Executive’s employment at any time for just cause,
without prior notice or pay in lieu of notice or any other form of compensation,
severance pay or damages.

 

3.3

Resignation

 

The Executive may resign her employment at any time by providing the Company
with four (4) weeks written notice of resignation, which notice may be waived in
whole or in part by the Company. The Company agrees to pay the Executive her
then-current salary and benefits for the full 4-weeks, even if it waives any
portion of the 4-week notice period.

 

3.4

Directorship and Offices

 

Upon the termination of employment with the Company for any reason, the
Executive will immediately resign any directorship or office held in the Company
or any parent, subsidiary or affiliated companies of the Company and, except as
provided in this Agreement, the Executive will not be entitled to receive any
written notice of termination or payment in lieu of notice, or to receive any
severance pay, damages or compensation for loss of her directorship, office or
otherwise.

 

3.5

Benefits

 

The Benefits will cease on the date a resignation of employment is effective,
pursuant to section 3.3, of this Agreement or the date of termination pursuant
to section 3.2 of this Agreement, and the Company will have no obligation to
extend the Benefits. In the event the Executive is terminated pursuant to
Section 3.1 of the Agreement, the Company will continue medical and dental
coverage during the twenty-four (24) month severance period provided such
benefits can be continued pursuant to the terms of the applicable plan.

 

 
 

--------------------------------------------------------------------------------

 

 

4.

CHANGE OF CONTROL

 

4.1

Termination By Company

 

In the event that within the twelve (12) month period immediately following a
Change of Control (as defined in section 4.2 of this Agreement), any of the
following occur:

 

 

(a)

a material change (other than a change that is clearly and exclusively
consistent with a promotion) in the Executive’s position, duties,
responsibilities, title or office in effect immediately prior to any Change of
Control;

 

 

(b)

a failure by the Company to increase the Executive’s base salary, incentive
bonus, benefits, vacation or other form of compensation in a manner consistent
(both as to frequency and as to percentage increase) with increases granted
generally to the Company’s other executives;

 

 

(c)

a decrease in the Executive’s base salary or a material decrease in the
Executive’s incentive bonus, benefits, vacation or other compensation;

 

 

(d)

a relocation of the Executive’s principal place of employment outside the Metro
Vancouver region;

 

 

(e)

the Company taking any action to deprive the Executive of any material fringe
benefit not mentioned above and enjoyed by her immediately prior to the Change
in Control, or the Company failing to increase or improve such material fringe
benefit on a basis consistent with increases or improvements granted generally
to the Company’s other executives;

 

 

(f)

any breach by the Company of any provision of this Agreement; or

 

 

(g)

any action or event that would constitute a constructive dismissal of Executive
at common law

 

(the “Change of Control Event(s)”).

 

then, at the Executive’s election, of which the Executive shall advise the
Company, by notice in writing within thirty (30) days of the Change of Control
Event, this Agreement shall be deemed to have been terminated by the Company and
the Company will, immediately upon such termination, provide to the Executive:

 

 

(i)

the payment in lieu of notice set out in Section 3.1 of this Agreement; and

 

 

(ii)

immediate vesting of any unvested stock options or restricted stock units and
such options may be exercised within 120 days from the date of termination.

 

 
 

--------------------------------------------------------------------------------

 

 

The Executive further agrees that compensation payable pursuant to this section
is in lieu of the severance package payable under section 3 of this Agreement
and shall be the maximum compensation to which the Executive is entitled to
receive in lieu of reasonable notice, and the Company will have no further
obligations to the Executive with respect to the termination of this Agreement
or her employment, including, without limitation, further severance pay or
damages.

 

4.2

Change of Control

 

For the purposes of this agreement, a “Change of Control” means any of the
following:

 

 

(a)

there is a direct or indirect acquisition by a person or group of persons
(excluding the Executive or any person associated with the Executive) acting
jointly or in concert of the voting securities of the Company (as defined in the
Securities Act R.S.B.C. 1996, c.418 as the same may be amended from time to time
and any successor legislation thereto) that when taken together with any voting
securities owned directly or indirectly by such person or group of persons at
the time of the acquisition, constitute 50% or more of the outstanding voting
securities of the Company;

 

 

(b)

the completion of a merger, amalgamation, arrangement, business combination or
similar transaction with a person or group of persons that is not associated or
affiliated (within the meaning of the Business Corporations Act (British
Columbia) as amended) with the Company; or

 

 

(c)

the sale, lease or transfer of all or substantially all of the Company’s assets;
or

 

 

(d)

the incumbent directors no longer constitute a majority of the Board of
Directors of the Company.

 

5.

CONFIDENTIALITY AND WORK PRODUCT OWNERSHIP AGREEMENT

 

5.1     As a condition of her promotion to CEO, the Executive will enter into
the Company’s Confidentiality and Work Product Ownership Agreement (the
“Confidentiality Agreement”).

 

6.

RESTRICTED ACTIVITIES

 

6.1

Acknowledgment

 

The Executive acknowledges that:

 

(a)     the business of the Company is highly competitive;

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     the Executive will have access to and be entrusted with confidential
information and the Executive will be involved in, and responsible for making or
contributing to, strategic, supervisory and managerial decisions for the
Company;

 

(c)     the scope of the role of the Executive with the Company will be such
that the confidential information the Executive will have access to, and be
entrusted with, and the decisions that the Executive be involved in and
responsible for making or contributing to, will relate to many aspects of the
business of the Company;

 

(d)     the Executive will develop important relationships with key stakeholders
in the business of the Company, including, without limitation, distributors,
contractors, suppliers and executives, such that the goodwill and viability of
the Company will depend in part on the Executive; and

 

(e)     as a result, the business of the Company would be vulnerable to the
Executive engaging in activities that are competitive with or detrimental to
aspects of the business of the Company during the Term and for a reasonable
period after the termination of the Executive’s employment for any reason.

 

6.2

Non-Competition

 

During the Term and for a period of twelve (12) months after the termination of
the Executive’s employment for any reason the Executive will not, in Canada, the
United States of America or the People’s Republic of China directly or
indirectly, engage in any undertaking or business, with companies that are
direct competitors in the business developing, producing and/or selling
diagnostic tests for cardiac point of care whether as an employee, partner,
principal, agent, consultant, or otherwise.

 

6.3

Other Restrictions

 

During the Term and for a period of twelve (12) months after the termination of
employment for any reason the Executive will not, in Canada, the United States
of America or the People’s Republic of China directly or indirectly:

 

(a)     contact or communicate with any Customer for the purpose of offering for
sale any products or services that are the same as or similar to those offered
by the Company;

 

(b)     solicit, divert, or take away from the Company the business of any
Customer;

 

(c)     service, or otherwise enter into contractual relations with, any
Customer for the purpose of offering for sale any products or services that are
the same as or similar to those offered by the Company; or

 

(d)     solicit or encourage any employee or contractor of the Company with whom
the Executive became acquainted as a result of the Executive’s employment to
terminate their relationship with the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

6.4

Definition of Customer

 

For the purposes of section 6.3 of this Agreement, “Customer” means any person
with whom the Executive has developed a potential business relationship related
to the current or contemplated business of the Company or to whom the Executive
provided products or services during the Executive’s employment with the
Company, but excluding any person with whom the Company has not done business in
the two years preceding the termination of employment.

 

6.5

Other Duties

 

The restrictions contained in this section 6 are in addition to and do not
derogate from any other duties and obligations (including fiduciary obligations)
the Executive may have to the Company under any applicable laws.

 

7.

General

 

7.1

Enforcement

 

The Executive’s covenants and obligations under section 6 (Restricted
Activities) are reasonable, necessary and fundamental to the protection of the
Company’s legitimate business interests, and any breach of those covenants and
obligations would result in loss and damage to the Company for which the Company
could not be adequately compensated by an award of monetary damages.

 

In the event of any actual or threatened breach of any of those covenants and
obligations by the Executive, the Company will, in addition to all remedies
available to the Company at law or in equity, be entitled as a matter of right
to judicial relief by way of a restraining order, interim, interlocutory or
permanent injunction, or order for specific performance, and the Executive will
not oppose the granting of any such judicial relief and hereby waive all
defences to the strict enforcement of those covenants and obligations and such
judicial relief.

 

7.2

Governing Law/Courts

 

This Agreement and all related matters will be governed by, and construed in
accordance with, the laws of British Columbia, Canada and the federal laws of
Canada applicable therein. The Executive hereby irrevocably submits and attorns
to the non-exclusive jurisdiction of the Supreme Court of British Columbia
sitting in the City of Vancouver regarding any and all disputes arising from,
connected with or relating to this Agreement or any related matter.

 

7.3

Legal Advice

 

The Executive acknowledges that the Company recommended that the Executive
obtain independent legal advice before executing this Agreement and the
Confidentiality Agreement, and that the Executive has had the opportunity to do
so. The Company will provide reimbursement up to $5,000.00 for the Executive to
obtain such legal counsel. The Executive will provide invoices and receipts for
reimbursement of legal expenses.

 

 
 

--------------------------------------------------------------------------------

 

 

7.4

Collection and Use of Personal Information

 

The Executive acknowledges that the Company will collect, use and disclose
health and other personal information for employment and business related
purposes. The Executive consents to the Company collecting, using and disclosing
personal information of the Executive for employment and business related
purposes in accordance with the privacy policy of the Company and applicable
privacy laws.

 

7.5

Dispute Resolution

 

In the event of a dispute arising out of or in connection with this Agreement,
or in respect of any legal relationship associated with it or from it, which
does not involve the Company seeking a court injunction or other injunctive or
equitable relief to protect its business, confidential information, intellectual
property the parties will use their best efforts to resolve their differences.
In the event they are unable to do so they may resort to the British Columbia
Courts for assistance following an attempt to utilize their best efforts to
negotiate or mediate a settlement as set out below.

 

 

(a)

Amicable Negotiation – The Parties agree that, both during and after the
performance of their responsibilities under this Agreement, each of them will
make bona fide efforts to resolve any disputes arising between them by amicable
negotiations;

 

(b)

Mediation – If the Parties are unable to negotiate resolution of a dispute,
either Party may refer the dispute to mediation by providing written notice to
the other Party. If the Parties cannot agree on a mediator within thirty (30)
days of receipt of the notice to mediate, then either Party may make application
to the British Columbia Arbitration and Mediation Society to have one appointed.
The mediation will be held in Vancouver, BC, in accordance with the British
Columbia International Commercial Arbitration Centre’s (the “BCICAC”) Commercial
Mediation Rules, and each Party shall equally bear the costs of the appointment
and other mediation costs including the mediator’s fees.

 

 

7.6

Miscellaneous

 

No consent or waiver by the Company to or of any breach of this Agreement by the
Executive will be effective unless in writing and signed by the Company, or
deemed or construed to be a consent to or waiver of a continuing breach or any
other breach of this Agreement by the Executive. If any provision of this
Agreement is determined to be unenforceable or invalid for any reason, then that
provision will be deemed to be severed from this Agreement and the remaining
provisions will continue in full force and effect without being impaired or
invalidated in any way, unless as a result of the severance this Agreement would
fail in its essential purpose. This Agreement will enure to the benefit of and
be binding upon the Executive and the Executive’s heirs, executors,
administrators, personal representatives and permitted assigns. This Agreement
will enure to the benefit of the Company and its successors, assigns and
licensees. The Executive will not assign this Agreement or assign or delegate
any of the Executive’s rights, duties or obligations under this Agreement
without the Company’s prior written consent, which may be withheld by the
Company in its discretion. The Company may assign this Agreement to any person.

 

 
 

--------------------------------------------------------------------------------

 

 

7.7

Entire Agreement

 

This Agreement, the Company’s policies and procedures as amended from time to
time and the Confidentiality Agreement constitute the entire agreement between
the Executive and the Company regarding the Executive’s employment with the
Company, and supersede all previous communications, representations,
negotiations, discussions, agreements or understandings, whether oral or
written, regarding the Executive’s employment with the Company. There are no
other representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the Executive and the Company
other than as expressly set forth in this Agreement and the Confidentiality
Agreement.

 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the day
and year first written above.

 

RESPONSE BIOMEDICAL CORP.

 

 

 

 

 

Per:  /s/ Lewis J. Shuster

Lewis J. Shuster

Chairman of the Board

 

 

 

 

 

/s/ Dr. Barbara Kinnaird

DR. BARBARA KINNAIRD

 